Ringland, J.,
concurring in part and dissenting in part.
{¶ 61} While I recognize that this district has followed this precedent since 1994, I believe this court’s decisions are an improper interpretation of R.C. 2505.04 and disregard clear Ohio Supreme Court precedent. Filing a notice of appeal with the court and service by the clerk of courts of a copy of the filed notice within the 30-day time limit constitutes a perfected appeal under R.C. 2505.04.
{¶ 62} This appellate district originally adopted the precedent followed by,the majority in the instant appeal in Ware v. Hamilton Civil Serv. Comm. (Aug. 29, 1994), Butler App. No. CA94-01-020, 1994 WL 462192. Citing Guysinger v. Chillicothe Bd. of Zoning Appeals (1990), 66 Ohio App.3d 353, 584 N.E.2d 48, this court held that service of the notice of appeal upon the agency by the court clerk does not satisfy R.C. 2505.04.
{¶ 63} Guysinger was not adopted without criticism. Writing separately, Judge Koehler questioned the Ware majority. “I am not as certain as the majority that the notice of appeal in this cause was not ‘filed’ with the commission. The commission received notice of appeal within the time constraints established by statute. Appellant could have served the notice of appeal on the commission personally, by counsel, by his wife, or by any other agent he might have designated. The clerk of courts could be considered appellant’s agent. A filing stamp indicating the notice was also filed in the common pleas court would not prevent the notice of appeal from being sufficiently filed with the commission. No matter who presented the notice of appeal to the commission, the place designated by statute, and no matter how many other places it may have been filed before notice was given to the commission, it served its statutory purpose.” *73(Emphasis sic.) Ware, Butler App. No. CA94-01-020, 1994 WL 462192 at *1-2. (Koehler, J., dubitante).
{¶ 64} As the majority in the instant appeal indicates, the Ohio Supreme Court has issued one decision relating to the process of perfecting an administrative appeal under R.C. 2505.04, Dudukovich v. Lorain Metro. Hous. Auth. (1979), 58 Ohio St.2d 202, 12 O.O.3d 198, 389 N.E.2d 1113. Certainly, in considering the perfection of an administrative appeal pursuant to R.C. 2505.04, any discussion should begin with Dudukovich. Yet in Guysinger, the Fourth District Court of Appeals never considered or even mentioned the precedent. Rather, the court makes its own interpretation of the statute, concluding that filing a notice of appeal with the court and serving a copy to the agency does not satisfy R.C. 2505.04. Guysinger, 66 Ohio App.3d at 357, 584 N.E.2d 48. Whether the Fourth District’s omission was deliberate or unintentional is uncertain because Guysinger contains no reference or citation to Dudukovich.
{¶ 65} The majority mentions that four additional appellate districts similarly hold that an appeal is not perfected pursuant to R.C. 2505.04 through service by the clerk of court on the administrative agency. Like this court, each of these districts adopted Guysinger as the primary authority for this position with no mention of Dudukovich. See Andolsek v. Willoughby Hills Bd. of Zoning Appeals (Dec. 10, 1993), Lake App. No. 93-L-050, 1993 WL 548046; Recourse Recovery Sys. of Bluffton v. Village Zoning & Bd. of Appeals (Apr. 24, 1996), Allen App. No. 1-95-77, 1996 WL 197446; Chapman v. Hous. Appeals Bd. (Aug. 13, 1997), Summit App. No. 18166, 1997 WL 537651; Voss v. Franklin Cty. Bd. of Zoning Appeals, Franklin App. No. 08AP-531, 2008-Ohio-6913, 2008 WL 5423310.
{¶ 66} Indeed, the subsequent decisions issued by this court similarly contained no reference to the standard espoused in Dudukovich. See Kilburn v. S. Lebanon (Oct. 2, 1995), Warren App. No. CA94-12-105, 1995 WL 577687; Loveland Park Baptist Church v. Deerfield Twp. (Dec. 26, 2006), Warren App. No. CA2000-03-032, 2000 WL 1875823; Weatherholt v. Hamilton, Butler App. No. CA2007-04-098, 2008-Ohio-1355, 2008 WL 757528.
{¶ 67} In Dudukovich, a notice of appeal was sent via certified mail and received by the agency within the statutorily mandated time period. 58 Ohio St.2d at 204, 12 O.O.3d 198, 389 N.E.2d 1113. On appeal to the Supreme Court, the agency claimed that the appellee had not sufficiently complied with R.C. 2505.04 by mailing a copy of the notice. The court stated, “The term ‘filed’ * * * requires actual delivery * * *.” Id., citing Fulton, Supt. of Banks v. Gen. Motors Corp. (1936), 130 Ohio St. 494, 5 O.O. 142, 200 N.E. 636, paragraph one of the syllabus. In Dudukovich, the Ohio Supreme Court clearly explained the filing requirement of R.C. 2505.04, instructing that “no particular method of delivery is prescribed by the statute. * * * ‘[A]ny method productive of certain*74ty of accomplishment is countenanced.’ Having considered appellee’s method of service, we find that simply ‘[bjecause the manner of delivery is unusual does not make it illegal.’ ” (Citations omitted.) Id. at 204, 12 O.O.3d 198, 389 N.E.2d 1113.
{¶ 68} Ultimately, the court concluded that the appellee’s use of certified mail was sufficient under R.C. 2505.04. Id. at 205, 12 O.O.3d 198, 389 N.E.2d 1113. “Here a copy of the notice of appeal was sent by certified mail, to a destination within the same city, five days prior to the expiration of the statutory time limit. * * * [A] presumption of timely delivery controls; thus, the Court of Common Pleas correctly assumed jurisdiction in this cause.” Id.
{¶ 69} Guysinger, 66 Ohio App.3d 353, 584 N.E.2d 48, which provides the basis for this district’s precedent, relies upon an erroneous, unsupported reading of the statute due to its failure to follow the definition and analysis provided in Dudukovich. Neither the majority in this case nor the districts that follow Guysinger offer any reasoning to explain why service by the clerk upon the agency is not a “method productive of certainty.” See Hanson v. Shaker Hts., 152 Ohio App.3d 1, 2003-Ohio-749, 786 N.E.2d 487, ¶ 12.
{¶ 70} The majority wishes to factually distinguish the instant appeal from Dudukovich based upon the differing method employed by Welsh to file its notice of appeal. In support, the majority submits a laundry list of subsequent decisions from those districts that follow the Guysinger logic, which similarly strain to distinguish Dudukovich factually. Yet Dudukovich states that “any method” is sufficient as long as it is “productive of certainty of accomplishment.” 58 Ohio St.2d at 204, 12 O.O.3d 198, 389 N.E.2d 1113.
{¶ 71} If certified mail is a sufficient form of delivery, as it was in Dudukovich, certainly service by the court clerk is an adequate method to satisfy the requirements of R.C. 2505.04. The method is not so unusual that delivery would be speculative. Like certified mail, service by the clerk is a dependable method that the legal system relies upon daily to effectuate delivery. Service by the clerk satisfies the Supreme Court’s definition of “filing.”
{¶ 72} R.C. 119.12 contains the procedure for perfecting an appeal from a state government agency. The provision provides, “Any party desiring to appeal shall file a notice of appeal with the agency setting forth the order appealed from and the grounds of the party’s appeal. A copy of the notice of appeal shall also be filed by the appellant with the court.”
{¶ 73} Distinct differences exist between the administrative procedures to perfect an appeal prescribed in R.C. 119.12 and 2505.04.
(¶ 74} R.C. 2505.04 states, “An appeal is perfected when a written notice of appeal is filed * * * in the case of an administrative-related appeal, with the *75administrative officer, agency, board, department, tribunal, commission, or other instrumentality involved.”
{¶ 75} R.C. 119.12 places distinct requirements when filing a notice of appeal to a state agency. The provision requires the notice of appeal to be filed with the agency and, thereafter, a copy of the notice filed with court. See Hughes v. Ohio Dept. of Commerce, 114 Ohio St.3d 47, 2007-Ohio-2877, 868 N.E.2d 246, ¶ 26-33. Guy singer, 66 Ohio App.3d 353, 584 N.E.2d 48, and its progeny additionally wish to inject a R.C. 119.21 construction into R.C. 2505.04. However, R.C. 2505.04 has omitted any obligation specifying the R.C. 119.21 strict chronological filing requirements.
{¶ 76} By neglecting to include such requirements, the legislature does not believe these concerns are important or necessary. Rather, the legislature is interested only in requiring an appellant to provide the agency with notice of the appeal within the statutory time period. Once the agency receives a timely notice of appeal properly filed under the Dudukovich standard, the appeal is perfected. If the legislature wished to establish strict filing requirements in R.C. 2505.04, it would have included language similar to R.C. 119.12. See Patton v. Diemer (1988), 35 Ohio St.3d 68, 70, 518 N.E.2d 941; Ohio Sav. & Trust Co. v. Schneider (1927), 25 Ohio App. 259, 262, 159 N.E. 338.
{¶ 77} Allowing perfection of an appeal when notice is served by the clerk, as authorized by the Second, Sixth, Fifth, and Eighth. Appellate Districts, is the better-reasoned approach and comports with the Supreme Court’s holding in Dudukovich.
{¶ 78} When the right to appeal is conferred by statute, like in an administrative appeal, it can be perfected only in the mode prescribed by statute. Zier v. Bur. of Unemployment Comp. (1949), 151 Ohio St. 123, 38 O.O. 573, 84 N.E.2d 746, paragraph one of the syllabus. Despite the majority’s contention, the language of the R.C. 2505.04 requires only that a notice of appeal be timely filed with the agency to be properly perfected. Form of delivery or order of receipt by the agency is irrelevant as long as the notice is sent using a “method productive of certainty of accomplishment” and the “actual delivery” is accomplished within the statutory time limit. Dudukovich, 58 Ohio St.2d 202, 12 O.O.3d 198, 389 N.E.2d 1113. Moreover, if one cannot perfect an appeal without strictly adhering to statutory requirements, courts should not add conditions that are not strictly required by the statute.
{¶ 79} “[T]he primary objective of a notice of appeal is to make it known that an appeal is being taken.” Richards v. Industrial Comm. (1955), 163 Ohio St. 439, 446, 56 O.O. 383, 127 N.E.2d 402. Similarly, “the purpose of the notice of appeal is ‘to apprise the opposite party of the taking of an appeal.’ ” Id. at 447, *7656 O.O. 383, 127 N.E.2d 402, citing Capital Loan & Sav. Co. v. Biery (1938), 134 Ohio St. 333, 339, 12 O.O. 128, 16 N.E.2d 450.
{¶ 80} “The Supreme Court has consistently held that the issue of service is one of due process.” McCormick v. Wellston Bd. of Zoning Adjustment (Oct. 18, 1982), Jackson App. No. 463, 1982 WL 3561, *2. “Due process requires that notice must be reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.” In re Foreclosure of Liens for Delinquent Taxes (1980), 62 Ohio St.2d 333, 16 O.O.3d 393, 405 N.E.2d 1030, paragraph one of the syllabus. “The issue of service is a shield to protect due process rights; it is not a sword to cut down legitimate appellants who seek redress.” McCormick, Jackson App. No. 463, 1982 WL 3561, at *2. “[Notice] procedures should be liberally construed so that cases are determined on their merits and notice is sufficient if it substantially informs all parties of the appeal.” Hagan v. Marlboro Twp. Bd. of Zoning Appeals (Jan. 29, 1996), Stark App. No. 95 CA 0086, 1996 WL 74009, *2, citing Potters Med. Ctr., Inc. v. Ohio Dept. of Ins. (1989), 62 Ohio App.3d 476, 481, 575 N.E.2d 1224.
{¶ 81} Timely service of the notice of appeal by the clerk of courts undoubtedly satisfies due process. The Guysinger line of cases is merely an example of courts favoring form over substance and denies litigants based upon superfluous technicalities. Receipt of a timely notice of appeal, whether hand-delivered, sent via certified mail, or served by the clerk of courts, apprises the agency of the pendency of an appeal.
{¶ 82} In Hanson v. Shaker Hts., 152 Ohio App.3d 1, 2003-Ohio-749, 786 N.E.2d 487, the Eighth District Court of Appeals succinctly criticized the Guysinger reasoning: “Although procedural requirements are a vital component of a properly functioning judicial system, it is ridiculous to base a dismissal upon the petty gripes raised here. Moreover, interpreting R.C. 2505.04 so aggressively against the right of appeal would be patently unfair * * *. For example, although R.C. 2505.04 makes no statement concerning the filing of a notice with the common pleas court, Dudukovich ruled that the appellant must file a notice with the court of common pleas in order to perfect the appeal. Because the appellant continues to have a duty to file the appeal with both the administrative body and the common pleas court, the appellee should not be allowed to quibble over which must be filed first.” (Footnote omitted.) Id. at ¶ 11.
{¶ 83} Similarly, in Evans by Evans v. Greenview Local School Dist. (Jan. 4, 1989), Greene App. No. 88 CA 40, 1989 WL 569, four suspended high school students filed an appeal from a school board decision by filing their notice of appeal in the common pleas court. Id. at *1. The clerk of courts served a notice of appeal on the school board via certified mail. Id. The Second District held *77that this procedure satisfied R.C. 2505.04 under the mandates of Dudukovich. Id. at *2. “Having reviewed the procedure followed by the students, we conclude in light of Dudukovich that notice was timely and properly given to the School District. Since a copy of the notice of appeal was actually delivered to the School District, the notice of appeal was ‘filed’ with the School District.” Id.
{¶ 84} Evans clearly demonstrates that whether the appellant or the clerk is the source for sending the certified mail is of no consequence as long as the notice is actually delivered within the statutory time period.
{¶ 85} The majority claims to agree with Dudukovich, 58 Ohio St.2d 202, 12 O.O.3d 198, 389 N.E.2d 1113, but ignores the analysis provided by the Supreme Court in that ease. Instead, the majority’s analysis injects a rigid definition of “filed,” concluding that “sendee” is not a satisfactory method to satisfy the filing requirement of R.C. 2505.04.
{¶ 86} Yet the Supreme Court has provided a definition for determining what methods of delivery satisfy the R.C. 2505.04 filing requirement: “[N]o particular method of delivery is prescribed by the statute. * * * ‘[A]ny method productive of certainty of accomplishment is countenanced.’ * * * [S]imply ‘[b]ecause the manner of delivery is unusual does not make it illegal.’ ” Dudukovich, 58 Ohio St.2d at 204, 12 O.O.3d 198, 389 N.E.2d 1113. The majority in this case provides no explanation for why hand-delivery or certified mail sent by the appellant, as in Dudukovich, are reasonably certain methods of delivery, while service by the clerk is not.
{¶ 87} In this case, Welsh filed its notices of appeal with the Warren County Court of Common Pleas with instructions to serve a copy of the notice and complaint to the WCRPC. The WCRPC acknowledges that it received the notices within the statutory time limit. The receipt of the notices by the agency properly perfected Welsh’s appeal under R.C. 2505.04. As a result, I would sustain Welsh’s first assignment of error.
{¶ 88} Moreover, the majority criticizes my decision to deviate from stare decisis of this court, citing an inapplicable standard. The majority engages in a lengthy analysis of the factors espoused in Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256.
{¶ 89} I recognize the importance of stare decisis in our legal system. See Welch v. Texas Dept. of Highways & Pub. Transp. (1987), 483 U.S. 468, 494-495, 107 S.Ct. 2941, 97 L.Ed.2d 389. However, recently, in State v. Silverman, 121 Ohio St.3d 581, 2009-Ohio-1576, 906 N.E.2d 427, the Ohio Supreme Court stated, “Although the principle of ‘stare decisis is the bedrock of the American judicial system,’ State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124, quoting Westfield Ins. Co. v. Galatis, 100 Ohio St.3d 216, 2003-Ohio-5849, 797 *78N.E.2d 1256, it is one ‘of policy and not a mechanical formula of adherence to the latest decision.’ Payne v. Tennessee (1991), 501 U.S. 808, 828, 111 S.Ct. 2597, 115 L.Ed.2d 720, quoting Helvering v. Hallock (1940), 309 U.S. 106, 119, 60 S.Ct. 444, 84 L.Ed. 604.” Id. at ¶ 30.
{¶ 90} The doctrine of stare decisis is not to be followed blindly. Cleveland v. Ryan (1958), 106 Ohio App. 110, 112, 6 O.O.2d 370, 148 N.E.2d 691. Nor should the rule be used as the sole reason for perpetuation of a rule of law that has proved unsound and unjust. Carber-Jones Lumber Co. v. Eblen (1958), 167 Ohio St. 189, 197, 4 O.O.2d 256, 147 N.E.2d 486.
{¶ 91} “Considerations in favor of stare decisis are at their acme * * * where reliance interests are involved.” Id. at ¶ 31, citing Payne, 501 U.S. at 828, 111 S.Ct. 2597, 115 L.Ed.2d 720. “Individuals conducting their affairs must be able to rely on the law’s stability.” Id., citing United States ex rel. Fong Foo v. Shaughnessy (C.A.2, 1955), 234 F.2d 715, 719. As a result, the court concluded that Galatis applies only to matters of substantive law. Id.
{¶ 92} The court further explained that “the opposite is true in cases * * * involving procedural and evidentiary rules, * * * because a procedural or evidentiary rule ‘does not serve as a guide to lawful behavior.’ ” Id., citing Payne, 501 U.S. at 828, 111 S.Ct. 2597, 115 L.Ed.2d 720; and United States v. Gaudin (1995), 515 U.S. 506, 521, 115 S.Ct. 2310, 132 L.Ed.2d 444. In fact, “as to such rules, stare decisis has relatively little vigor.” Shaughnessy, 234 F.2d at 719.
{¶ 93} As support for the Silverman decision, the Ohio Supreme Court relied upon two decisions of the United States Supreme Court in which precedent relating to a rule of procedure was overturned. In Hohn v. United States (1998), 524 U.S. 236, 118 S.Ct. 1969, 141 L.Ed.2d 242, the United States Supreme Court revisited an earlier decision concerning the court’s statutory certiorari jurisdiction to review denials of certificates of probable cause. Id. at 251, 118 S.Ct. 1969, 141 L.Ed.2d 242. The court overruled House v. Mayo (1945), 324 U.S. 42, 65 S.Ct. 517, 89 L.Ed. 739, concluding that the earlier decision was erroneous and should no longer be followed. Hohn, 524 U.S. at 251, 118 S.Ct. 1969, 141 L.Ed.2d 242. Similarly, in Pearson v. Callahan (2009), - U.S. -, 129 S.Ct. 808, 818, 172 L.Ed.2d 565, the court unanimously abandoned the procedural rule it declared in Saucier v. Katz (2001), 533 U.S. 194, 121 S.Ct. 2151, 150 L.Ed.2d 272.
{¶ 94} As in Hohn and Pearson, the rule at issue in this case is purely procedural. The Galatis rule, which applies only to matters of substantive law, clearly has no application to the case at bar. Silve'nnan at ¶ 31. As a result, stare decisis, as used by the majority, does not require this court to continue with this precedent. As the Supreme Court reasoned in Silverman regarding its deviation from stare decisis of an evidentiary rule, no individual has a vested right in the way this court interprets R.C. 2505.04. Id.
*79{¶ 95} Having said all the above, I submit that the foregoing dissent follows the directive and stare decisis set by the Ohio Supreme Court, while the majority would continue to perpetuate a rule which has failed to incorporate the Supreme Court’s mandates in Dudukovich.
{¶ 96} Finally, the majority opines that the position taken by the dissent fails to recognize the undue hardship and unfairness that would result from a departure of the majority’s prior decision. However, what hardships would occur when a party is allowed a forum to present its appeal instead of being summarily denied a chance to obtain recourse based upon an erroneous law? Welsh should not be punished for following the directive of the Supreme Court.
{¶ 97} Based upon the foregoing analysis, I respectfully dissent from the majority’s conclusion that Welsh failed to perfect its administrative appeal by serving a notice of appeal to the WCRPC through service by the clerk. I concur with the majority’s analysis and conclusion that delivery of a courtesy copy to the Warren County assistant prosecutor does not satisfy the filing requirements of R.C. 2505.04. I would overrule appellant’s second assignment of error as moot.